Case: 09-50252     Document: 00511007459          Page: 1    Date Filed: 01/19/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          January 19, 2010
                                     No. 09-50252
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

EUGENIO HERNANDEZ VILLA, also known as Eugenio Villa, also known as
Armando Aguirre Correa,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:99-CR-13-8


Before GARZA, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM:*
        Eugenio Hernandez Villa, federal prisoner # 01208-180, was convicted by
a jury of one count of conspiracy to possess with intent to distribute more than
500 grams of methamphetamine and one count of conspiracy to launder money.
The district court sentenced Villa to concurrent sentences of life and 240 months
in prison, and in addition, ordered Villa to pay a $500,000 fine for each count.
Following an unsuccessful direct appeal and 28 U.S.C. § 2255 motion, Villa filed


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-50252   Document: 00511007459 Page: 2        Date Filed: 01/19/2010
                                No. 09-50252

a motion requesting the district court to set a payment schedule for his fine.
Villa now challenges the district court’s denial of that motion.
      Villa has filed an unauthorized motion which the district court was
without jurisdiction to entertain. See United States v. Early, 27 F.3d 140, 142
(5th Cir. 1994); United States v. Segler, 37 F.3d 1131, 1136 (5th Cir. 1994);
United States v. Gabor, 905 F.2d 76, 78 (5th Cir. 1990). Thus, he has appealed
from the denial of a meaningless, unauthorized motion. Early, 27 F.3d at 142.
Although the district court denied the motion, it should have dismissed the
motion for lack of jurisdiction. See id. However, we can and do affirm on that
basis. Id.
      AFFIRMED.




                                       2